DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… send a request for permission to the host; and receive the permission from the host allowing the memory architecture not to receive command and/or data from the host for a period …” because the combination of the cited references does not teach/suggest the above claimed features as: Woodward describes synchronous execution of designated computing events using hardware-assisted virtualization; Raghava is concerned with sending response back to the master memory controller on the host CPU; and  Golov is concerned with sending a signal from the controller to the host to stop sending new data, and Golov does not teach or suggest requesting permission from the host. (i.e. Golov’s controller decides to stop receiving new data and informs the host without asking for permission from host); applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the independent claim currently recites that the received permission is to allow host not sending command and/or data to the memory architecture for a period of time, and the examiner is equating Golov’s host stop sending new data to the claimed received permission as Golov’s data is not being send by the host.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 6, the examiner will also apply the above response for independent claim 1 towards independent claim 6.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that Golov cannot be combined with Woodward or Raghava because Golov does not mention that prior art flash controller can be used to handle memory devices with accelerator; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, as Golov does not appear to disclose that Golov’s prior flash controller cannot be used with memory device with accelerators, one of ordinary skilled in the art would combine Golov with Woodward and Raghava as the resulting combination of the references does not appear to cause aa technological conflict of operation.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 6, the examiner will also apply the above response for independent claim 1 towards independent claim 6.



I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145) and Golov (US Pub.: 2020/0174677).

As per claim 1, Woodward teaches/suggests an architecture, comprising: a transactional interface (e.g. interface between memory controller logic (MC) 572/582 and memory 532/534 in Fig. 5), coupled between memory and the host (e.g. between memory 532/534 and processing element 570/580), the transactional interface including a signal channel, configured to transfer signals from the host to the memory (Fig. 5-6; and [0046]-[0056]). 
Woodward does not teach the memory architecture, comprising: a
one or more accelerators, a respective accelerator of the one or more accelerators including a respective storage area configured to store data and a respective computation unit configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other;  
a controller, coupled with the one or more accelerators, the controller being configured to control the one or more accelerators; 
receive a command from a host; and 
perform an operation in response to receiving the command; 
send a request for permission to the host; and 
receive the permission from the host allowing the memory architecture not to receive command and/or data from the host for a period of time; and 
interface, coupled with the controller, the interface including a command and address signal channel, configured to transfer command and address signals to the controller.
Raghava teaches/suggests a memory architecture, comprising:  one or more accelerators (e.g. associated with Fig. 5, ref. 508 and 514), a respective accelerator of the one or more accelerators including a respective storage area (e.g. associated with Fig. 5, ref. 514) configured to store data and a respective computation unit (e.g. associated with Fig. 5, ref. 508) configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other; a controller (e.g. Fig. 5, ref. 502), coupled with the one or more accelerators, the controller being configured to control the one or more accelerators; receive a command from a host (e.g. associated with Fig. 4, ref. 12); and perform an operation in response to receiving the command; and send a communication to the host; and receive from the host; and interface (e.g. Fig. 4, ref. 301), coupled with the controller (e.g. Fig. 5, ref. 502), the interface including a command and address signal channel, configured to transfer command and address signals to the controller (e.g. Fig. 5, ref. 502) (e.g. transferring requests/commands and address signals, wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include corresponding command and address channel/signaling: Brittain et al. (US Pub.: 2009/0190427): [0048]) (Fig. 4-5; and [0037]-[0046]).
Golov teaches/suggests a system comprising: a request for permission; and the permission allowing the memory architecture not to receive command and/or data from the host for a period (e.g. associated with signaling to a host device to stop sending new data) ([0017]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Raghava’s accelerator unit and Golov’s signaling into Woodward’s architecture for the benefit of offloading computation to the memory module (Raghava, [0015]) and improving energy spent per unit of computation (Raghava, [0037]) and informing the host that it is busy and the buffers are full (Golov, [0017]) to obtain the invention as specified in claim 1.

As per claim 2, Woodward, Raghava and Golov teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the controller is further configured to perform the operation with deterministic timing (e.g. associated with synchronous operations) to complete the operation at a predetermined time if the operation includes at least one of a read operation, a computation operation, and a write operation; and return a result of the operation to the host at the predetermined time if the operation includes at least one of a read operation and a computation operation (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]). 
 
As per claim 3, Woodward, Raghava and Golov teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the transactional interface further includes a response signal channel; and wherein the controller is further configured to perform the operation with non-deterministic timing (e.g. associated with asynchronous operations); and send a response signal indicating that the operation is completed to the host when the operation is completed via the response signal channel (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include corresponding channel/signaling for providing response to the requesting host CPU (Brittain et al. (US Pub.: 2009/0190427): [0048]). 
 
As per claim 6, claim 6 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Woodward, Raghava and Golov further teach/suggest the system, comprising: the host, coupled with the transactional interface, the host being configured to send the command and address signals (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; Raghava, Fig. 4-5; [0037]-[0046]; and Golov, [0017]), wherein it is well-known and/or obvious to one of ordinary skilled in the art that memory interface include corresponding command and address channel/signaling (Brittain et al. (US Pub.: 2009/0190427): [0048]). 
 
As per claims 7-8, claims 7-8 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145) and Golov (US Pub.: 2020/0174677) as applied to claim 1 above, and further in view of Jones et al. (US Patent 6,061,752).
Woodward, Raghava and Golov teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the transactional interface further includes a data bus, configured to transfer data from/to the host to/from the memory architecture; and a channel, configured to transfer from/to the host to/from the memory architecture, but (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]), but Woodward, Raghava and Golov do not teach the memory architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC). 
Jones teach/suggest an architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC) (col. 3, l. 60 to col. 4, l. 3).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’ ECC into Woodward, Raghava and Golov’s architecture for the benefit of implement error detection (Jones, col. 3, ll. 66-67) to obtain the invention as specified in claim 5.

II. PERTINENT PRIOR ART NOT RELIED UPON
Brittain et al. (US Pub.: 2009/0190427): disclosing that it is well-known and/or obvious for connections to memory device to include address and data signaling ([0048]).
NIU et al. (US Pub.: 2017/0255575): discloses asynchronous and asynchronous communication with a memory module.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 22, 2022